Exhibit 10.16

 

 

GIGA-TRONICS INCORPORATED

 

SEVERANCE AGREEMENT

 

This Severance Agreement (the “Agreement”) is made and entered into by and
between TEMI ODUOZOR (“Employee”) and Giga-tronics Incorporated, a California
Corporation (the “Company”), effective as of August 27, 2016 (the “Effective
Date”). This Agreement supersedes any existing Severance Agreement or other
agreement providing similar benefits between Employee and the Company.

 

RECITALS

 

1.     It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to Employee and can cause Employee to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control.

 

2.     The Board believes that it is in the best interests of the Company and
its stockholders to provide Employee with an incentive to continue his or her
employment and to motivate Employee to maximize the value of the Company for the
benefit of its stockholders.

 

3.     The Board believes that it is imperative to provide Employee with certain
benefits upon Employee’s termination of employment without cause or in
connection with a Change of Control. These benefits will provide Employee with
enhanced financial security and incentive and encouragement to remain with the
Company.

 

4.      Certain capitalized terms used in the Agreement are defined in Section 5
below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

1.     Term of Agreement. This Agreement will terminate upon the date that all
of the obligations of the parties hereto with respect to this Agreement have
been satisfied.

 

2.    At-Will Employment. The Company and Employee acknowledge that Employee’s
employment is and will continue to be at-will, as defined under applicable law,
except as may otherwise be specifically provided under the terms of any written
formal employment agreement or offer letter between the Company and Employee (an
“Employment Agreement”). If Employee’s employment terminates for any reason,
Employee will not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement, including any payments or
benefits Employee would otherwise be entitled to under his or her Employment
Agreement.

 

3.     Termination Benefits.

  

(a)     Involuntary Termination other than for Cause, Death or Disability. If
the Company (or any parent or subsidiary of the Company employing Employee)
terminates Employee’s employment with the Company (or any parent or subsidiary
of the Company) without Employee’s consent and for a reason other than (x)
Cause, (y) Employee becoming Disabled or (z) Employee’s death, (any such
termination, an “Involuntary Termination”) and (with respect to subsections (ii)
and (iii) below) Employee signs, delivers and does not revoke a separation
agreement and release of claims in a form satisfactory to the Company (the
“Release”) within the time period required by the Release (but in no event later
than two and one-half (2½) months following the end of the calendar year in
which the Involuntary Termination occurs), then following such termination of
employment, or, if later, the effective date of the Release, Employee will
receive the following payments and other benefits from the Company:

 

 

 
-1-

--------------------------------------------------------------------------------

 

 

(i)     Accrued Compensation. Employee will be entitled to receive all accrued
vacation, expense reimbursements and any other benefits due to Employee through
the date of termination of employment in accordance with the Company’s then
existing employee benefit plans, policies and arrangements.

 

(ii)    Severance. Subject to Section 9(a), Employee will be entitled to receive
continued payments of Employee’s trailing 12 month salary (as in effect
immediately prior to such termination) for a period of six months, less
applicable withholding payable in accordance with the Company’s normal payroll
policies..

 

(iii)   Continued Employee Benefits. The Company will reimburse Employee for
premiums paid for the continuation of benefits Employee timely elects pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”) for Employee and Employee’s eligible dependents under the Company’s
Benefit Plans for a period of six months following Employee’s termination of
employment; provided, however, that if during such period Employee becomes
eligible for health coverage with another employer, all Company-reimbursements
pursuant to this subsection will immediately cease. Employee will be solely
responsible for electing such continuation coverage for Employee and Employee’s
eligible dependents.

 

(iv)     Options. With respect to all of Employee’s options (the “Options”) to
purchase Company common stock outstanding on the date of such termination
(whether granted on, before or after the date of this Agreement), Employee will
have the period following such termination of employment to exercise such
Options that is specified in the stock plans, if any, under which the Options
were granted and in any applicable agreements between the Company and Employee;
provided, however, to the extent that, pursuant to the provisions of such stock
plans and applicable agreements, such Options continue to vest during the
period, if any, that Employee provides consulting services to the Company
pursuant to Section 3(a)(ii) or otherwise, then Employee will have the period
following the termination of such consulting services to exercise such Options
that is specified in such stock plans and applicable agreements. In all other
respects, such Options will continue to be subject to the terms and conditions
of the stock plans, if any, under which they were granted and any applicable
agreements between the Company and Employee.

 

(v)     Payments or Benefits Required by Law. Employee will receive such other
compensation or benefits from the Company as may be required by law (for
example, “COBRA” coverage under Section 4980B of the Internal Revenue Code of
1986, as amended (the “Code”)).

 

(b)      Change of Control. If the Involuntary Termination occurs (i) within two
months before the first public announcement of a proposed Change of Control that
is completed (whether or not in the same form as first announced) or (ii) within
twelve (12) months following a Change of Control, then the benefits provide in
subsection (ii) (“Severance”) and (iii) (“Continued Employee Benefits”) shall be
for a period of six months after termination rather than any shorter period
specified in such subsections.

 

(c)     Other Terminations. If Employee voluntarily terminates Employee’s
employment with the Company or any parent or subsidiary of the Company (other
than for Good Reason within twelve (12) months of a Change of Control) or if the
Company (or any parent or subsidiary of the Company employing Employee)
terminates Employee employment with the Company (or any parent or subsidiary of
the Company) for Cause, then Employee will (i) receive his or her earned but
unpaid base salary through the date of termination of employment, (ii) receive
all accrued vacation, expense reimbursements and any other benefits due to
Employee through the date of termination of employment in accordance with
established Company plans, policies and arrangements, and (iii) not be entitled
to any other compensation or benefits (including, without limitation,
accelerated vesting of Options or Restricted Stock) from the Company except to
the extent provided under the applicable stock option agreement(s) or as may be
required by law (for example, “COBRA” coverage under Section 4980B of the Code).

 

(d)    Termination due to Death or Disability. If Employee’s employment with the
Company (or any parent or subsidiary of the Company) is terminated due to
Employee’s death or Employee’s becoming Disabled, then Employee or Employee’s
estate (as the case may be) will (i) receive the earned but unpaid base salary
through the date of termination of employment, (ii) receive all accrued
vacation, expense reimbursements and any other benefits due to Employee through
the date of termination of employment in accordance with Company-provided or
paid plans, policies and arrangements, and (iii) not be entitled to any other
compensation or benefits from the Company except to the extent required by law
(for example, “COBRA” coverage under Section 4980B of the Code).

 

 

 
-2-

--------------------------------------------------------------------------------

 

 

(e)     Exclusive Remedy. In the event of a termination of Employee’s employment
with the Company (or any parent or subsidiary of the Company), the provisions of
this Section 3 are intended to be and are exclusive and in lieu of any other
rights or remedies to which Employee or the Company may otherwise be entitled
(including any contrary provisions in the Employment Agreement), whether at law,
tort or contract, in equity, or under this Agreement. Employee will be entitled
to no benefits, compensation or other payments or rights upon termination of
employment other than those benefits expressly set forth in this Section 3.

 

4.     Limitation on Payments. In the event that the severance and other
benefits provided for in this Agreement or otherwise payable to Employee (i)
constitute “parachute payments” within the meaning of Section 280G of the Code
and (ii) but for this Section 4, would be subject to the excise tax imposed by
Section 4999 of the Code, then Employee’s severance benefits under Section
4(a)(i) will be either:

 

(a)     delivered in full, or

 

(b)     delivered as to such lesser extent which would result in no portion of
such severance benefits being subject to excise tax under Section 4999 of the
Code,

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Employee on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. Unless the Company and
Employee otherwise agree in writing, any determination required under this
Section 4 will be made in writing by BDO Seidman or by a national “Big Four”
accounting firm (the “Accountants”), whose determination will be conclusive and
binding upon Employee and the Company for all purposes. For purposes of making
the calculations required by this Section 4, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and Employee will furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company will
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 4.

 

5.     Definition of Terms. The following terms referred to in this Agreement
will have the following meanings:

 

(a)     Benefit Plans. “Benefit Plans” means plans, policies or arrangements
that the Company sponsors (or participates in) and that immediately prior to
Employee’s termination of employment provide Employee and/or Employee’s eligible
dependents with medical, dental, and/or vision benefits. Benefit Plans do not
include any other type of benefit (including, but not by way of limitation,
disability, life insurance or retirement benefits). A requirement that the
Company provide Employee and Employee’s eligible dependents with coverage under
the Benefit Plans will not be satisfied unless the coverage is no less favorable
than that provided to Employee and Employee’s eligible dependents immediately
prior to Employee’s termination of employment.

 

(b)     Cause. “Cause” means (i) a willful failure by Employee to substantially
perform Employee’s duties as an employee, other than a failure resulting from
the Employee’s complete or partial incapacity due to physical or mental illness
or impairment, (ii) a willful act by Employee that constitutes gross misconduct
and that is injurious to the Company, (iii) circumstances where Employee
willfully imparts material confidential information relating to the Company or
its business to competitors or to other third parties other than in the course
of carrying out Employee’s duties, (iv) a material and willful violation by
Employee of a federal or state law or regulation applicable to the business of
the Company that is injurious to the Company, or (v) Employee’s conviction or
plea of guilty or no contest to a felony, which the Company reasonably believes
has or will negatively reflect on the Company’s business or reputation. No act
or failure to act by Employee will be considered “willful” unless committed
without good faith and without a reasonable belief that the act or omission was
in the Company’s best interest.

 

 

 
-3-

--------------------------------------------------------------------------------

 

 

(c)     Change of Control. “Change of Control” means the occurrence of any of
the following:

 

(i)     the sale, lease, conveyance or other disposition of all or substantially
all of the Company’s assets to any “person” (as such term is used in Section
13(d) of the Securities Exchange Act of 1934, as amended), entity or group of
persons acting in concert;

 

(ii)    any person or group of persons becoming the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities;

 

(iii)   a merger or consolidation of the Company with any other corporation,
other than a merger or consolidation that would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or its controlling entity) at least 50% of the total voting
power represented by the voting securities of the Company or such surviving
entity (or its controlling entity) outstanding immediately after such merger or
consolidation; or

 

(iv)    a contest for the election or removal of members of the Board that
results in the removal from the Board of at least 50% of the incumbent members
of the Board.

 

(d)     [Reserved].

 

(e)     Disability. “Disability” will mean that Employee has been unable to
perform the principal functions of Employee’s duties due to a physical or mental
impairment, but only if such inability has lasted or is reasonably expected to
last for at least six months. Whether Employee has a Disability will be
determined by the Board based on evidence provided by one or more physicians
selected by the Board.

 

(f)     Good Reason. “Good Reason” means the occurrence of any of the following
without the Employee’s consent: (i) a material diminution in Employee’s Base
Salary, except for reductions that are in proportion to any salary reduction
program approved by the Board that affects a majority of the senior executives
of the Company; (ii) a material diminution in Employee’s authority, duties, or
responsibilities; (iii) a material diminution in the authority, duties, or
responsibilities of the supervisor to whom Employee is required to report,
including a requirements that Employee report to a corporate officer or employee
instead of reporting directly to the Board; (iv)  a material change in the
geographic location at which Employee must perform his services of not less than
fifty (50) miles from the Company’s primary place of business immediately prior
to such relocation; or (v) any other action or inaction that constitutes a
material breach by the Company of this Agreement.

 

(g)     Section 409A Limit.  “Section 409A Limit” means the lesser of two (2)
times: (i) Employee’s annualized compensation based upon the annual rate of pay
paid to Employee during the Company’s taxable year preceding the Company’s
taxable year of Employee’s termination of employment as determined under
Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service
guidance issued with respect thereto; or (ii) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Code for the year in which Employee’s employment is terminated.

 

6.     Non-Solicitation; Confidential Information. For a period beginning on the
Effective Date and ending six (6) months after Employee ceases to be employed by
the Company, Employee, directly or indirectly, whether as employee, owner, sole
proprietor, partner, director, member, consultant, agent, founder, co-venturer
or otherwise, will not: solicit, induce or influence any person to leave
employment with the Company. At no time will Employee use proprietary Company
information, including confidential information about any customers to directly
or indirectly solicit business from any of the Company’s customers and users on
behalf of any business that competes with the principal business of the Company.
The foregoing shall not preclude Employee from becoming employed by a business
that competes with the Company so long as proprietary Company information,
including confidential information about customers, is not disclosed to or used
by the competing business or by Employee for the benefit of the competing
business.

 

 

 
-4-

--------------------------------------------------------------------------------

 

 

7.     Successors.

 

(a)     The Company’s Successors. Any successor to the Company (whether direct
or indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law.

 

(b)     The Employee’s Successors. The terms of this Agreement and all rights of
Employee hereunder will inure to the benefit of, and be enforceable by,
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

8.     Notice.

 

(a)     General. Notices and all other communications contemplated by this
Agreement will be in writing and will be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of Employee, mailed notices
will be addressed to him or her at the home address which he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices will be addressed to its corporate headquarters, and all notices
will be directed to the attention of its President.

 

(b)     Notice of Termination. Any termination by the Company for Cause or by
Employee for Good Reason or as a result of a voluntary resignation will be
communicated by a notice of termination to the other party hereto given in
accordance with Section 8(a) of this Agreement. Such notice will indicate the
specific termination provision in this Agreement relied upon, will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and will specify the termination
date (which will be not more than thirty (30) days after the giving of such
notice). The failure by Employee to include in the notice any fact or
circumstance which contributes to a showing of Good Reason will not waive any
right of Employee hereunder or preclude Employee from asserting such fact or
circumstance in enforcing his or her rights hereunder.

 

9.     Miscellaneous Provisions.

 

(a)     Code Section 409A. Notwithstanding anything to the contrary in this
Agreement, if Employee is a “specified employee” within the meaning of Section
409A of the Code and any final regulations and guidance promulgated thereunder,
as they each may be amended from time to time (“Section 409A”) at the time of
Employee’s termination other than due to Employee’s death (provided that such
termination is a “separation from service” within the meaning of Section 409A,
as determined by the Company), then only that portion of the cash severance and
shares subject to accelerated RSUs payable to Employee pursuant to this
Agreement, if any, and any other severance payments or separation benefits, in
each case which may be considered deferred compensation under Section 409A
(together, the “Deferred Compensation Separation Benefits”), which (when
considered together) do not exceed the Section 409A Limit (as defined herein)
may be made within the first six (6) months following Employee’s termination of
employment in accordance with the payment schedule applicable to each payment or
benefit. Any portion of the Deferred Compensation Separation Benefits in excess
of the Section 409A Limit otherwise due to Employee on or within the six (6)
month period following Employee’s termination will accrue during such six (6)
month period and will become payable in a lump sum payment on the date six (6)
months and one (1) day following the date of Employee’s termination of
employment. All subsequent Deferred Compensation Separation Benefits, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if Employee
dies following his termination but prior to the six month anniversary of his
date of termination, then any payments delayed in accordance with this paragraph
will be payable in a lump sum as soon as administratively practicable after the
date of Employee’s death and all other Deferred Compensation Separation Benefits
will be payable in accordance with the payment schedule applicable to each
payment or benefit. It is the intent of this Agreement to comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply.

 

 
-5-

--------------------------------------------------------------------------------

 

 

(b)     No Duty to Mitigate. Employee will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any such payment
be reduced by any earnings that Employee may receive from any other source.

 

(c)     Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Employee and by an authorized officer of the Company (other than
Employee). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

 

(d)    Headings. All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.

 

(e)    Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter hereof,
including (without limitation) the Employment Agreement). No future agreements
between the Company and Employee may supersede this Agreement, unless they are
in writing and specifically mention this Agreement. With respect to equity
awards granted on or after the date hereof, the acceleration of vesting provided
herein will apply to such awards except to the extent otherwise explicitly
provided in the applicable equity award agreement, which provision must include
a reference to this Agreement.

 

(f)     Choice of Law. The laws of the State of California (without reference to
its choice of law provisions) will govern the validity, interpretation,
construction and performance of this Agreement.

 

(g)     Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.

 

(h)     Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.

 

(i)     Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

 

 
-6-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
above.

 

COMPANY

GIGA-TRONICS INCORPORTED   

 

 

 

By:          /s/ William J Thompson                                   

 

 

 

Title:            Acting CEO                                   

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

       /s/ TEMI ODUOZOR                                                  

 

Name: __Temi Oduozor____________________ 

 

 

 

 

-7-

 